      Case 1:20-cv-03497-MKV-SLC Document 20 Filed 03/04/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
DANIA TORRES,

                              Plaintiff,

         -v-
                                                      CIVIL ACTION NO.: 20 Civ. 3497 (MKV) (SLC)
COMMISSIONER OF SOCIAL SECURITY,
                                                                       ORDER
                              Defendant.


SARAH L. CAVE, United States Magistrate Judge.


         On January 28, 2021, the Commissioner of Social Security (“Commissioner”) requested an

extension of its deadline to respond to Plaintiff’s motion for judgment on the pleadings from

January 29, 2021 until March 1, 2021. (ECF No. 18). The Court granted that request. (ECF No.

19). The Commissioner has not yet filed its opposition, nor has it requested a further extension

of time to do so. Accordingly, the Court extends the Commissioner’s deadline to file its

opposition until Monday, March 8, 2021. Plaintiff’s reply, if any, shall be due by Monday, March

29, 2021.




Dated:          New York, New York
                March 4, 2021

                                                   SO ORDERED



                                                   _________________________
                                                   SARAH L. CAVE
                                                   United States Magistrate Judge
